Citation Nr: 1040948	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  03-34 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In October 2008, the Board issued a decision which denied the 
Veteran's request for service connection for a cervical spine 
disorder.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
July 2009, based on an unopposed Motion for Remand by the 
Secretary, the Court issued an Order vacating and remanding the 
Board's decision for compliance with the instructions within the 
Motion for Remand.

According to the Secretary's Motion for Remand, the Board failed 
to reconcile the fact that the Veteran filed his initial claim 
for service connection for a cervical spine disability in 1964 - 
one year prior to the 1965 post-service accident, which the 
September 2007 VA examination relied on as the most probative 
evidence of record.  Motion for Remand at 2.  

The Board also did not adequately address the credibility of the 
Veteran's lay statements that he injured his cervical spine in 
service and continued to suffer residuals of that injury.  Motion 
for Remand at 2.  


FINDING OF FACT

The Veteran has current medical diagnoses of degenerative joint 
disease of the cervical spine and chronic cervical strain which 
have been linked by competent evidence to active military 
service.  


CONCLUSION OF LAW

A cervical spine disability, to include degenerative joint 
disease of the cervical spine and chronic cervical strain, was 
incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a cervical spine 
disorder.  The Veteran contends that he suffered an injury to his 
cervical spine in service as the result of a parachute jump.  He 
further contends that he continues to suffer from residuals of 
that injury.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) show that the Veteran was 
treated for complaints related to injuries suffered during a 
parachute jump in November 1954.  An Orthopedic Clinic consult, 
dated that same month, noted that the Veteran had injured his 
right anterior chest wall on November 1, 1954, when he jumped and 
rammed his right knee into his chest wall.  The Veteran 
complained of pain in the region of the injury.  There were no 
entries to show any type of cervical spine disorder or injury 
despite the trauma associated with the jump injury in November 
1954.  A January 1956 discharge physical examination noted no 
mention of any type of cervical spine disorder.  The Veteran 
reported that he was hospitalized for his injury at the time it 
occurred and was placed in a cervical collar.  There is no 
evidence of any hospitalization relating to treatment for a 
cervical spine injury of any type or any other injury.

In February 1956 the Veteran was accorded a compensation and 
pension (C&P) examination.  During the examination the Veteran 
complained of pain in his lower part of his back and the right 
side of his chest.  During the examination, part of the x-ray 
equipment fell on the left side of the Veteran's head.  At that 
time there was no loss of consciousness.  A small area of 
contusion and pain over the left parietal area was noted on 
examination.  A neurological examination was normal and x-rays of 
the skull were negative.  There was no noted injury to the neck 
or cervical spine during the accident.  Physical examination 
revealed the head, face, and neck as normal.  

Post-service medical records include an October 1964 diagnosis of 
osteoarthritis of the cervical spine.  A September 1968 x-ray 
report indicates loss of the normal cervical lordosis with 
minimal degenerative type change and encroachment on neuroformina 
on the right.  

The Veteran was admitted in September 1968.  At the time of 
admission, the Veteran reported that he fell three years ago and 
hit his head against a wall.  He had no loss of consciousness, 
weakness in the extremities, or neck pain.  He reported that he 
had a stiff neck the next day and low cervical pain radiating to 
the left shoulder, down the back, and occasional pain radiating 
to the head.  The examination revealed the neck was immobile and 
in no acute distress.  The motion of the neck was limited and 
movements produced pain in the left low cervical region.  An x-
ray revealed a normal cervical myelogram.  

In April 1973 the Veteran was diagnosed with degenerative joint 
disease of the lower cervical spine.  A November 1974 x-ray 
showed slight narrowing of the C5-C6 disc space with moderate 
anterior osteophytosis at C4-C6.  There were no other 
abnormalities seen and the reviewer noted there was no 
significant change from an April 1973 x-ray.  

A private medical record dated in July 29, 1996, found that the 
Veteran presented with a long history of neck and lower back 
pain.  The pain had progressed in the last year.  He complained 
of pain that radiated up to the occiput and down to the shoulders 
that also caused generalized weakness of both hands, clumsiness 
of the hands, and paresthesias to both hands.  He also complained 
of difficulty with ambulation and sensation of not knowing where 
his legs or hands were.  There was no history of a cervical spine 
injury in service, or at any other time.  The diagnosis was 
cervical spondylosis with spinal stenosis, and cervical 
myelopathy.  The physician stated the Veteran had a significant 
problem and was basically becoming paraparetic and this would 
probably be a progressive disorder.  Surgery was questionable due 
to prior cardiac-related surgeries and problems.  In a follow up 
note dated in September 23, 1996, Dr. Dwyer diagnosed the Veteran 
with cervical myeloradiculopathy, secondary to anterior 
osteophyte at C2-C3.  

In October 2002 the Veteran was accorded a C&P bones examination.  
During the examination the Veteran reported that he injured his 
neck and back during a parachute jump in service.  He also 
reported that he was knocked unconscious by an x-ray tube that 
landed on him and thus developed severe pain in his neck.  He 
reported that he had surgery on his neck and suffered from some 
paralysis secondary to the surgery.  The examiner recommended a 
further workup for the Veteran's neck and back problems.  

Letters dated in February and March 2004 letter from a 
neurosurgeon opined that the Veteran suffered a severe neck 
injury as a result of a parachuting exercise while in the 
military.  He further stated that the effects of the injury 
progressed over the Veteran's lifetime due to post-traumatic 
arthritic changes and similar effects of the aging process.  He 
based this opinion on a review of private medical records and the 
Veteran's service records.  He stated that at the time the 
Veteran sought treatment from Dr. Dwyer, he was at the beginning 
of quadripesis, which is a loss of sensation of the hands and 
difficulty walking.  The physician opined that, had Dr. Dwyer not 
attempted the decompressive laminectomies procedure on the 
Veteran, it was highly probable that the Veteran's condition 
would have progressed to complete quadriplegia.  

During an October 2004 hearing before a Decision Review Officer 
(DRO), the Veteran stated that during a parachute jump he hit the 
ground and his knees hit his chest and knocked the wind out of 
him.  He testified that he was taken to Fort Benning Hospital and 
was issued a collar for approximately a month to six weeks.  He 
further testified that he has had limited motion in his neck 
since that time.  

In March 2005 the Veteran was accorded a C&P spine examination.  
During the examination the Veteran reported throbbing pain in his 
neck.  He also reported that he could not lift his right arm 
above his head.  The examiner noted that the Veteran's condition 
was complicated by the fact that the Veteran underwent a cervical 
laminectomy and fusion in 1997 for treatment of cervical 
myelopathy from degenerative spondylosis and stenosis.  At that 
time, there was a spinal cord injury interoperatively and the 
Veteran awoke quadriplegic.  The examiner noted that many of the 
Veteran's complaints and disability related to the injury in 1997 
in connection with his cervical surgery.  The diagnoses were 
cervical spondylosis and stenosis, status-post cervical fusion, 
and a cervical spinal cord injury related to his cervical 
surgery.  He stated that there was scant new evidence to suggest 
that any new opinion could be rendered because STRs were silent 
for complaints of neck pain or problems around the time of his 
parachuting accident.  He opined that it was less likely than not 
that the Veteran's neck condition and all the sequalae of his 
cervical stenosis, his cervical operation, and his spinal cord 
injury related to his operation are related to his military 
service.  

In September 2007 the Veteran was accorded a C&P spine and 
miscellaneous neurological disorders examination.  During the 
examination the Veteran reported that his neck condition was 
increasing in severity.  Imaging of the cervical spine revealed 
no acute fractures, dislocations, bony destructive process, or 
prevertebral soft tissue swelling.  The diagnoses were old 
compression of C5 vertebral body, calcification of posterior 
ligaments in the neck, degenerative joint disease of the cervical 
spine, and chronic cervical strain.  He was also diagnosed with 
central cord syndrome status-post cervical spine surgery.  The 
examiner stated that STRs do not mention any neck symptoms or 
complaints at the time of the reported parachute jump in 1954.  
Moreover, there were no records to support complaints of, 
diagnosis of, or treatment for any neck condition post discharge.  
She opined that it was not likely that the Veteran's current neck 
condition was due to the parachute jump in 1954 and stated that 
it was more likely due to an accident in 1965 described by the 
Veteran during which he fell and hit his head against a wall.  

A VA medical opinion issued in December 2009 found that there was 
no disability caused or resulting from a February 1956 accident 
during which a part of the x-ray equipment fell on the left side 
of the Veteran's head.  At that time there was no loss of 
consciousness.  A small area of contusion and pain over the left 
parietal area was noted on examination.  A neurological 
examination was normal and x-rays of the skull were negative.  
There was no noted injury to the neck or cervical spine during 
the accident.  Moreover, there was no documentation of any post 
traumatic headaches for many years after the incident.  The 
physician also stated that the Veteran's cervical spine condition 
started many years after the incident.  She opined that the 
Veteran's claimed migraine headaches and cervical injury were not 
caused by the x-ray equipment falling on the Veteran's head.  

In a letter dated in August 2010, a private physician noted that 
the Veteran underwent cervical spine surgery in 1997, which left 
him with quadriparesis and a surgical site of deformity.  He 
stated that the Veteran had motor difficulties with the upper 
extremities along with spasticity of the upper and lower 
extremities.  He opined that the Veteran's cervical spine disease 
was due to the 1956 parachute incident reported by the Veteran.  

The Motion for Remand directs that the Board should adequately 
address the credibility of the Veteran's lay statements.  Motion 
for Remand at 2.  Recently, the Federal Circuit issued Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 
U.S.C. § 1154(a) requires that the VA give due consideration to 
all pertinent medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay 
evidence because it is unaccompanied by contemporaneous medical 
evidence.  

The Veteran reports that he injured his cervical spine as a 
result of parachute jump in 1956.  Although the STRs are negative 
for complaints of, treatment for, or a diagnosis of a neck 
condition, the Veteran is nevertheless competent to report that 
he hurt his neck in a parachute jump and that he had continuing 
symptoms since that time.  There is no evidence to refute his lay 
assertions.  The VA examiners in examinations dated in March 2005 
and September 2007 opined that the Veteran's neck condition was 
not related to service.  Letters from private physicians dated in 
February 2004, March 2004, and August 2010 opined that the 
Veteran's neck condition resulted from a parachuting exercise 
while in military service.  In particular, the August 2010 
statement considered the Veteran's report of the injury in 
service and reports of continuing pain thereafter and provided an 
opinion that the current cervical spine disability is related to 
the injury in service.  Accordingly, the Board finds the evidence 
to be in equipoise as to whether the Veteran's cervical spine 
condition is related to service, and resolves all reasonable 
doubt in favor of the Veteran.  Accordingly, service connection 
for a cervical spine disorder is warranted.  38 C.F.R. §§ 3.102, 
3.303.  

The RO has substantially satisfied the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the 
extent that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant given the favorable nature 
of the Board's decision.


ORDER

Service connection for a cervical spine disorder is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


